Morphy, J.
The defendants are appellants from a decree overruling a motion to dissolve an injunction, sued out by the plaintiff to stay the execution of a judgment they had obtained against him in the inferior court. This appeal is clearly premature, as the order made on the trial of the motion is an interlocutory, not a final, decree. It works no irreparable injury to the appellants. The error, if any has been committed, can be corrected by appeal from the final judgment in the case. Code Pract., art. 566.

Appeal dismissed.